UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BYTEMARK, INC.,
                     Plaintiff,

                        -against-                               ORDER OF REFERENCE
                                                               TO A MAGISTRATE JUDGE
XEROX CORP.; ACS TRANSPORT
SOLUTIONS, INC.; XEROX TRANSPORT                                   17 Civ. 1803 (PGG)
SOLUTIONS, INC.; and CONDUENT, INC;
NEW JERSEY TRANSIT CORP.,
                        Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The above entitled action is referred to the designated Magistrate Judge
for the following purpose(s):

 ⁯       General Pretrial (includes scheduling,
         discovery, non-dispositive pretrial              ⁯   Consent under 28 U.S.C. § 636(c) for all
                                                              purposes (including trial)
         motions, and settlement)


 X       Specific Non-Dispositive
         Motion/Dispute:*                                 ⁯   Consent under 28 U.S.C. § 636(c) for
                                                              limited purpose (e.g., dispositive
                                                              motion, preliminary injunction)
         ___Dkt. No. 108______________
                                                              Purpose: ____________________
         If referral is for discovery disputes
         when the District Judge is unavailable,
         the time period of the referral:                 ⁯   Habeas Corpus
         ___________________________
                                                          ⁯   Social Security

         Settlement*
                                                          ⁯   Dispositive Motion (i.e., motion
                                                              requiring a Report and
                                                              Recommendation)

 ⁯       Inquest After Default/ Damages
         Hearing
                                                              Particular Motion: ____________
                                                              All such motions: ____________
*Do not check if already referred for general pretrial.

Dated: New York, New York
       December 11, 2020
